Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of the elected disease “a disease mediated by cap-dependent endonuclease inhibitory activity” in the reply filed on 2/10/2021 is acknowledged. The examiner notes that this is not a specific disease as required by the examiner. The examiner set forth an example of a specific disease in the restriction requirement (e.g. influenza). In future correspondence, a notice of non-responsiveness will be mailed to Applicant. However the election is hereby withdrawn in favor of compact prosecution.

An action on the merits of claim 25 is contained herein.


Priority
This application is a continuation of U.S. Application No. 16/194,504, filed November 19, 2018, which is a continuation of U.S. Application No. 15/676,540, filed August 14, 2017, which is a divisional of U.S. Application No. 13/824,723, filed March 18, 2013 (issued as U.S. Patent No. 8,987,441 on March 24, 2015), which is a national phase application under 35 U.S.C. § 371 of international application no. PCT/JP2011/071446, filed September 21, 2011, which claims the benefit of priority to 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of the appropriate English translated version of the foreign priority document if benefit is sought). See MPEP 213.04.




Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because “a use” is not one of the statutory classes of invention and is of improper format. See Clinical Products v. Brenner, 149, USPQ 475.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claim recites "Reference example 25". However, the specific identity of this compound which may fully define the metes and bounds of the claim is not present. MPEP 2173.05(s) states, “Reference to Figures or Tables. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words …’ ” 
This condition is not met here, since it is practical to define the invention, simply by putting the structure or name of said structure into the claim. See Ex parte Fressola, 27 USPQ2d 1608, 1609. Thus, the claim is considered indefinite. The examiner recommends that the structure or name of this compound is inserted into the claim.
Additionally the claim is indefinite since it attempts to claim a process without setting forth any steps involved in the process. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986)




Conclusion


No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624